
	

113 HR 5100 IH: SCORE Act
U.S. House of Representatives
2014-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5100
		IN THE HOUSE OF REPRESENTATIVES
		
			July 14, 2014
			Mr. Price of North Carolina (for himself and Mr. Petri) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the Higher Education Act of 1965 to require institutions of higher education to report
			 revenue generated by each sports team, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Standardization of Collegiate Oversight of Revenues and Expenditures Act or SCORE Act.
		2.Reporting by institutions of higher education on athletic revenue and expensesSection 485(g) of the Higher Education Act of 1965 (20 U.S.C. 1092(g)) is amended—
			(1)in paragraph (1), by adding at the end the following:
				
					(K)The amount of revenue generated by each of the following categories, disaggregated by each sports
			 team, if applicable:
						(i)Ticket sales.
						(ii)Student fees.
						(iii)Distributions from any other intercollegiate athletic association, conference, or tournament.
						(iv)Appearance guarantees and options.
						(v)Contributions from alumni and others.
						(vi)Compensation and benefits provided by third-party support.
						(vii)Concessions, programs, novelties, and parking.
						(viii)Broadcast and media rights, reported separately for television, radio, internet, and print.
						(ix)Royalties, advertising, and sponsorship.
						(x)Sports camps.
						(xi)Endowment and investment income, reported separately for each source of such income.
						(xii)Direct institutional support.
						(xiii)Indirect institutional support for facilities, services, and administrative support.
						(xiv)Direct government support, reported separately by State government, local government, Federal
			 Government.
						(L)The expenses attributable to each of the following categories, disaggregated by each sports team,
			 as applicable:
						(i)Grants-in-aid.
						(ii)Guarantees and options.
						(iii)Total salaries and benefits, and salaries and benefits paid by the institution and by third
			 parties, respectively, to head coaches, to assistant coaches, and for
			 administrative salaries.
						(iv)Severance pay.
						(v)Team travel.
						(vi)Recruiting.
						(vii)Equipment, uniforms, and supplies.
						(viii)Fundraising.
						(ix)Marketing and promotion.
						(x)Game expenses.
						(xi)Medical.
						(xii)Membership dues.
						(xiii)Sports camps.
						(xiv)Spirit groups.
						(xv)Transfers to the institution.
						(xvi)Debt service payments.
						(xvii)Athletic facility maintenance and rental.
						(xviii)Indirect facilities and administrative support.
						(xix)Education and general expenses of the institution—
							(I)including instruction, research, public service, academic support, student services, instructional
			 support, and scholarships and fellowships; and
							(II)which do not include expenses with respect to auxiliary enterprises, hospitals, or independent
			 operations.
							; 
			(2)in paragraph (5)—
				(A)by striking the term and inserting the following:
					
						(A)the term;
				(B)by striking the period at the end inserting ; and; and
				(C)by adding at the end the following:
					
						(B)the terms listed in each of the categories under subparagraphs (K) through (L) of paragraph (1)
			 shall be defined by the Secretary by regulation, developed in consultation
			 with the Secretary of the Treasury and the task force described in
			 paragraph (6)(A), and such definitions shall be updated in accordance with
			 paragraph (6)(B).; and
				(3)by adding at the end the following:
				
					(6)Task force; definition updates
						(A)Task forceThe Secretary shall appoint a task force of nonprofit and higher education accounting experts,
			 professionals, and organizations representing each of the following:
							(i)Institutions of higher education that are members of division I of National Collegiate Athletic
			 Association.
							(ii)Institutions of higher education that are members of division II of National Collegiate Athletic
			 Association.
							(iii)Institutions of higher education that are members of division III of National Collegiate Athletic
			 Association.
							(B)Updating definitionsThe Secretary, on a biannual basis and in consultation with the task force described in
			 subparagraph (A), shall review each definition under paragraph (5)(B) and,
			 if necessary, update such definition in accordance with generally accepted
			 accounting principles or significant changes in the national system of
			 intercollegiate athletics.
						(7)Special ruleAn institution of higher education that submits the information described in subparagraphs (K)
			 through (L) of paragraph (1) to an intercollegiate athletic association
			 for an academic year, and such information is verified by an independent
			 audit and certified by chancellor of the institution, may, in lieu of
			 submitting such information under paragraph (1), request such association
			 to directly submit such information to the Secretary on behalf of the
			 institution for such academic year..
			3.Program requirementsSection 487(a) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)) is amended by adding at the
			 end the following:
			
				(30)
					(A)An institution will not be a member of any intercollegiate athletic association or participate in
			 any national intercollegiate athletics competition organized by any
			 person, unless such association or person reports, on an annual basis, to
			 the Secretary the following, disaggregated by sport, athletic event, or
			 contract, as applicable:
						(i)Total generated revenue and amount of revenue generated by each of the following categories:
							(I)Total ticket sales.
							(II)Distributions from other intercollegiate athletic organization or person.
							(III)Cash contributions.
							(IV)Dues and other assessments from member institutions of higher education.
							(V)Third-party support.
							(VI)Merchandise.
							(VII)Concessions, programs, and novelties.
							(VIII)Broadcast and media rights, reported separately for television, radio, internet, and print.
							(IX)Endowment and investment income, reported separately for each source of such income.
							(X)Other corporate sponsorship.
							(XI)Royalties, advertising, and sponsorship.
							(XII)Net assets.
							(XIII)Direct government support, reported separately by State government, local government, or Federal
			 Government.
							(XIV)Any other category determined appropriate by the Secretary.
							(ii)Amount of expenses attributable to each of the following categories:
							(I)Disbursements to institutions of higher educations, athletic conferences, or other persons.
							(II)Salaries and benefits.
							(III)Severance pay.
							(IV)Equipment, uniforms, and supplies.
							(V)Fundraising.
							(VI)Marketing and promotion.
							(VII)Game expenses.
							(VIII)Medical.
							(IX)Facility construction.
							(X)Facility maintenance and rental.
							(XI)Capital investment.
							(XII)Debt service payments.
							(XIII)Charitable donations.
							(XIV)Any other category determined appropriate by the Secretary.
							(iii)Executive compensation schedules.
						(B)The Secretary shall—
						(i)define by regulation, developed in consultation with the Secretary of the Treasury and the task
			 force described in section 485(g)(6)(A), the terms listed in each of the
			 categories under subparagraphs (A); and
						(ii)on a biannual basis and in consultation with such task force, review each definition under clause
			 (i) and, if necessary, update such definition in accordance with generally
			 accepted accounting principles or significant changes in the national
			 system of intercollegiate athletics.
						.
		
